Conviction for selling intoxicating liquor; punishment, two years in the penitentiary.
We find in the record seven bills of exception. In the first complaint is made of the fact that the State was allowed to ask appellant where he was on the night of the alleged sale of intoxicating liquor, and he answered that he was in Houston, Texas. We fail to see the force of the objection to this, viz: that it was not in rebuttal of any testimony offered by the defendant. Neither do we see any objection to the State thereafter proving by another witness that appellant was in Huntsville, Texas, on the night referred to.
It appears that when the witness for the State who claimed to have purchased the liquor from appellant, turned said liquor over to the sheriff, that said officer put a label upon it. Appellant objected to testimony of the fact that a label was placed upon the bottle. We do not see the force of this objection.
There is a bill complaining of the action of the court in refusing to allow appellant to show by the alleged purchaser of the liquor in question that he had been engaged in undercover work in other counties besides Walker County. The court sustained the State's objection, affirming that such testimony was not admissible for the purpose of affecting the credibility of the witness. There is nothing in the bill which shows *Page 340 
what the answer of the witness would have been. Along the same line the court sustained an objection by the State to a question asked said witness by appellant's counsel as to what had been his avocation and earning capacity in the last twelve months. The bill fails to show what the answer would have been. Neither bill shows error.
The remaining bill complains of the fact that the State was permitted to introduce in evidence a part of a bottle of liquor identified by the alleged purchaser as that which he obtained from the defendant on the occasion in question. The facts in evidence are amply sufficient to support the conclusion.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.